     Case 5:20-cv-00768-TJH-PVC Document 103 Filed 06/08/20 Page 1 of 1 Page ID #:2042

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                               CIVIL MINUTES - GENERAL


 Case No.           EDCV 20-768-TJH (PVCx)                                          Date     June 8, 2020


 Title      Kelvin Hernandez Roman, et al. v. Chad F. Wolf, et al.


 Present: The Honorable            TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE


                          DAISY ROJAS                                            NOT REPORTED
                          Deputy Clerk                                             Court Reporter


                  Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                          None Present


 Proceedings:             IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES

The Court finds that Plaintiffs'-Petitioners' Motion for Class-Wide Bail [102], filed on June 5, 2020, is
appropriate for decision without oral argument.

Accordingly, this motion is taken UNDER SUBMISSION and the hearing is vacated. No appearances are
necessary. A written order will issue.

IT IS SO ORDERED.

cc: all parties




          CV 90 (12/02)                               CIVIL MINUTES - GENERAL          Initials of Deputy Clerk DR
